Citation Nr: 0319997	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  97-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a liver disorder 
due to Agent Orange exposure.

2.	Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on July 25, 2000, 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of the hearing has been associated with the 
record on appeal.

In April 2003, the Board informed the veteran that it was 
undertaking additional development for the issues of service 
connection for a liver disorder, and service connection for 
peripheral neuropathy, both due to Agent Orange.  
Specifically, records from the Social Security Administration 
were obtained, and the veteran was supposed to be scheduled 
for a VA examination.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulation that authorizes the Board to undertake 
development and decide a claim based on that evidence, absent 
a waiver of RO consideration by the veteran. (38 C.F.R. 
§ 19.2(a)(2)).  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  The veteran 
has not waived RO consideration of the Social Security 
records obtained by the Board in this case.



REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he should be granted service 
connection for a lung disorder and for peripheral neuropathy, 
both due to Agent Orange exposure.  As indicated above, the 
Board has obtained additional evidence that is pertinent to 
this appeal.  This evidence has been obtained after the RO 
issued the most recent Supplemental Statement of the Case 
(SSOC).  Also, the RO has not reviewed this new evidence in 
the first instance and the veteran has not waived the right 
to have this new evidence considered originally by the RO.  
The Board's authority to issue a decision in the first 
instance based on evidence developed by the Board has been 
invalidated.  The Board has obtained additional medical 
evidence that is pertinent to the veteran's claims, which the 
RO has not yet reviewed.  Therefore, due process 


considerations mandate that this case be remanded to have the 
RO review the evidence in the first instance and issue an 
SSOC if the benefit sought on appeal remains denied.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken.  In this case, however, the Board 
has identified certain actions that must be completed, in 
addition to any other development the RO finds is necessary.  
It is not shown in the records that the veteran was informed 
of his scheduled examination, or even that an examination was 
scheduled.  Therefore, the Board finds that the veteran 
should be afforded a VA examination to determine the nature 
of any liver disorder and peripheral neuropathy, and to offer 
opinions as to the relationship between these disabilities, 
if found, and service.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

A remand in this case is required for the RO to review 
evidence obtained by the Board, and to provide the veteran 
with VA examinations.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that 
the veteran has been notified of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claims, what evidence VA 
will develop, and what evidence the 
appellant must furnish.  

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination to determine 
the nature and diagnosis of any liver 
disorder.  The claims folder should be 
made available to the examiner for 
review before examination.    The 
examiner should conduct all appropriate 
testing.  If a liver disorder is found, 
the examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that the veteran's liver disorder 
was caused or aggravated by service, to 
include as a result of exposure to 
Agent Orange during service.  The 
examiner should provide a complete 
rationale for any opinion offered.  The 
RO should include in the file a copy of 
the notice to the veteran scheduling 
the examination, and if the veteran 
does not appear for the examination, 
that fact should be noted in the claims 
folder.

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a neurological examination 
to determine whether the veteran has 
peripheral neuropathy.  If peripheral 
neuropathy is found, the examiner is 
requested to state whether the 
veteran's peripheral neuropathy may 
properly be characterized as either 
"acute" or "subacute," and provide 
an opinion was to whether it is more 
likely, less likely, or as likely as 
not that the veteran's peripheral 
neuropathy was caused or aggravated by 
service, to include as a result of 
exposure to Agent Orange during 
service.  The examiner should provide a 
complete rationale for any opinion 
offered.  The RO should include in the 
file a copy of the notice to the 
veteran scheduling the examination, and 
if the veteran does not appear for the 
examination, that fact should be noted 
in the claims folder.

4.	Thereafter, the RO should readjudicate 
this claim, including reviewing the 
records from the Social Security 
Administration, and the results of the 
examinations conducted pursuant to this 
remand.  If any of the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	M.S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




